Title: To James Madison from Elias Vanderhorst, 7 November 1801
From: Vanderhorst, Elias
To: Madison, James


					
						Sir,
						Novr. 7th. 1801.
					
					The Preceding is a Copy of my last of the 10th. Ultmo. ⅌ the Perseverance, Capt. Williamson, Via Philadelphia, since which I have 

been Honored with your Circular of the 1st. of Augst. with the Papers it enclosed.
					The Practice which you mention to have been used by some of our Consuls, in granting Certificates, & in some instances 

supplying with Consular Registers, & Sea Letters, Foreign Vessels Purchased by Citizens of the U.S.  of America, has never 

occurred at this Port nor at any other within my Jurisdiction.  Indeed if any Sale of that kind had been made here, I should certainly 

have taken steps similar to those you have so properly laid down, in order to have Prevented any thing fraudulent in the 

transaction.
					You will be pleased to observe that all the Accts. of Imports & Exports, by our Vessels, which have taken place within my 

Districts, have been regularly transmitted by me, ’though I am sorry to Say not without trouble and expence, owing to the 

Perverseness of some of our Captains in refusing their Manifests, in which case there is no other way of obtaing. an Acct. of their 

Cargoes but from the regular Custom House Presentments, which cannot, however, be had without expence, but on submitting to this, 

they are within the reach of every one in all the Ports of this Kingdom, so that the reason (if it may be so called) offered by our 

Captains for refusing us a Sight of their Manifests, is a frivolous excuse, merely calculated to avoid givg. themselves the little 

trouble that so small a matter would cause; but as on this subject, as well as on some others of a similar nature, connected with our 

situation, I have long since taken the Liberty of offering my sentiments, it becomes unnecessary for me to repeat them here.  Still I 

cannot but flatter myself, that you will on further considering these matters, coincide with me in thinking, that some Laws are wanting, that 

would have for their object, the rendering the duties of our Office not only less painful, but that would also enable us the better to 

fulfill what may be expected from us.
					Enclosed are a few of our latest News-Papers likewise a London Price Current, to which I beg leave to refer you, for what is 

passing here of a Public nature.
					I have now only to add that I shall with pleasure continue to attend to all the Instructions you may be pleased to Honor me with, 

& shall be happy to execute them in the best manner that the circumstances may Permit, being with sentiments of the most 

Perfect Esteem & Respect, Sir, Your most Obedt. & most Hle. Servt.
					
						Elias Vander Horst
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
